106 U.S. 188 (____)
SCHWED
v.
SMITH.
Supreme Court of United States.

*189 Mr. Enoch Totten and Mr. James Botsford in support of the motion.
Mr. Mayer Sulzberger and Mr. James K. Waddill, contra.
MR. CHIEF JUSTICE WAITE, after stating the case, delivered the opinion of the court.
It is impossible to distinguish this case in principle from Seaver v. Bigelows, 5 Wall. 208, where an appeal by creditors who had joined in a suit to set aside a fraudulent conveyance by their debtor was dismissed because the amounts found due the appellants, respectively, were less than our jurisdictional limit. In delivering the opinion of the court, Mr. Justice Nelson said: "The judgment creditors who have joined in this bill have separate and distinct interests, depending upon separate and distinct judgments. In no event could the sum in dispute of either party exceed the amount of their judgment... . The bill being dismissed, each fails in obtaining payment of his demands. If it had been sustained, and a decree rendered in their favor, it would only have been for the amount of the judgment of each." In the present case, the judgment creditors *190 did succeed, and, in effect, each recovered a decree against Heller, setting aside his judgment so far as it affected them individually. Had they been defeated they could not have appealed, because, although allowed in equity to join in their suit, they had "separate and distinct interests depending on separate and distinct judgments," as well as separate and distinct attachments. But if the decree is several as to the creditors, it is difficult to see why it is not as to their adversaries. The theory is, that, although the proceeding is in form but one suit, its legal effect is the same as though separate suits had been begun on each of the separate causes of action.
The appeal in Seaver v. Bigelows was from a decree against the creditors, but, in deciding the case, the court, in express terms, adopted the analogous practice in admiralty, where, under certain circumstances, separate and distinct causes of action may be united in one suit, and in that practice it has always been held that the ship-owner cannot unite the separate decrees against him in a suit to make up the amount necessary for our jurisdiction on appeal. That question was fully considered in Ex parte Baltimore and Ohio Railroad Company, ante, p. 5. Although the effect of the decree is to deprive Heller in the aggregate of more than $5,000, it has been done at the suit of several parties on several claims, who might have sued separately, but whose suits have been joined in one for convenience and to save expense.
Motion granted.